Title: From Thomas Jefferson to John V. Kean, 10 September 1825
From: Jefferson, Thomas
To: Kean, John V.


                        Dear Sir
                        
                            Monticello
                            Sep. 10.25
                    I send you a donation from mr Wm. Mclure of ‘Michaux’ North American Sylva by Millhouse in 7 parts Ovo. by which title be pleased to insetion your Supplementary catalogue Chapter 12. Botany.yours with friendship and respect
                        Th: Jefferson
                    